MEMORANDUM OPINION
 
                                                             No.
04-10-00577-CR
 
                                                              Ricky
BARBARO,
                                                                      Appellant
 
                                                                             v.
 
                                                            The
STATE of Texas,
                                                                       Appellee
 
                              From
the 379th Judicial District Court, Bexar County, Texas
                                                     Trial
Court No. 2009-CR-0272
                                              Honorable
Ron Rangel, Judge Presiding
 
PER CURIAM
 
Sitting:            Phylis
J. Speedlin, Justice
Rebecca
Simmons, Justice
Steven C.
Hilbig, Justice
 
Delivered and Filed:  August 31, 2010          
 
DISMISSED
FOR WANT OF JURISDICTION
On
June 17, 2009, appellant was placed on community supervision for a period of
four years.  On July 7, 2010, the State filed a motion to revoke appellant=s community supervision. 
On July 15, 2010, the trial court entered an order continuing appellant on
community supervision, but modifying the conditions of appellant=s community supervision by
ordering appellant to enter a residential treatment program.  Appellant filed a
notice of appeal from the trial court=s
order modifying the conditions of his community supervision.  This court does
not have jurisdiction to consider an appeal from an order altering or modifying
the conditions of community supervision.  See Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112,
113 (Tex. App.—San Antonio 1995, no pet.).  On August 18, 2010, this court
issued an order for appellant to show cause on or before August 30, 2010, why
this appeal should not be dismissed for lack of jurisdiction.  Appellant’s
counsel has filed a written response agreeing that this appeal should be
dismissed.  Accordingly, this appeal is dismissed for lack of jurisdiction.
PER CURIAM
DO NOT PUBLISH